          Case 1:19-cv-10034-AJN Document 23 Filed 04/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                  4/17/2020



  Lauren Joy Fleishman,

                          Plaintiff,
                                                                      19-cv-10034 (AJN)
                  –v–
                                                                            ORDER
  Alfalfa Studio LLC,

                          Defendant.


ALISON J. NATHAN, District Judge:

         In light of the COVID-19 public health crisis, the Court will not hold the upcoming initial
pretrial conference in this case in person. By noon on April 20, 2020 counsel should submit a
joint letter indicating whether they can do without a conference altogether. If so, the Court will
adjourn the conference sine die and enter a case management plan and scheduling order. If not,
the Court will hold the initial pretrial conference by telephone, but rescheduled for 10:30 a.m. on
April 21, 2020. If the conference is held, then at start of the conference, the parties shall call into
the Court’s dedicated conference line at (888) 363-4749, and enter Access Code 9196964,
followed by the pound (#) key. Regardless of whether the conference is held, counsel should
review and comply with the Court’s Emergency Individual Rules and Practices in Light of
COVID-19, available at https://www.nysd.uscourts.gov/hon-alison-j-nathan.



       SO ORDERED.


              17 2020
 Dated: April ____,
        New York, New York
                                                   ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge




                                                      1
